                                                                                                                               Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   EDUARDO PEÑA, individually and on                 )
     behalf of all others similarly situated,          )            3:19-cv-04065
                                                           Case No: _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE
 6   WELLS FARGO BANK, N.A.                            )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, Ossai Miazad                             , an active member in good standing of the bar of
 9   New York, 3rd Department , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Eduardo Peña                    in the
                                                                Jahan C. Sagafi
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      685 Third Avenue, 25th Floor                          One California Street, 12th Floor
14    New York, NY 10017                                    San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 245-1000                                        (415) 638-8800
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    om@outtengolden.com                                   jsagafi@outtengolden.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4341624      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/29/19                                                 Ossai Miazad
22                                                                                          APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Ossai Miazad                                is granted,
                                                                                  S DISTRICT
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed Aby
                                                                               T the attorney
                                                                                E
                                                                                             C must indicate
                                                                             T
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                                               O
                                                                               S




                                                                                                                U
                                                                              ED




                                                                                                                 RT




     designated in the application will constitute notice to the party.
                                                                          UNIT




27
                                                                                                                       R NIA




28   Dated: July 29, 2019                                                                               S   pero
                                                                                                seph C.
                                                                          NO




                                                                                        Judge Jo
                                                                                                                       FO




                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                           RT




                                                                                                                   LI




                                                                                   ER
                                                                              H




                                                                                                               A




                                                                                        N                          C
                                                                                                          F
                                                                                            D IS T IC T O
     PRO HAC VICE APPLICATION & ORDER                                                             R                             October 2012
